Citation Nr: 1746583	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-28 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral degenerative changes of the knees, to include as secondary to service-connected lumbar degenerative joint and disc disease with spondylolisthesis and bilateral lumbar radiculopathy of the lower extremities.

2.  Entitlement to service connection for bilateral trochanteric bursitis and degenerative changes of the hips, to include as secondary to service-connected lumbar degenerative joint and disc disease with spondylolisthesis and bilateral lumbar radiculopathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO denied service connection for bilateral knee and hip disabilities.

The Veteran testified before a Decision Review Officer at an August 2016 hearing at the RO.  A transcript of the hearing has been associated with her file.

The Veteran requested a Board hearing before a Veterans Law Judge on her October 2013 substantive appeal (VA Form 9).  However, as the Board is granting service connection for the Veteran's bilateral knee and hip disabilities and this decision, therefore, grants the full benefit sought on appeal, a hearing is not necessary for a fair adjudication of the claim.


FINDINGS OF FACT

1.  The Veteran has current bilateral degenerative changes of the knees caused by her service-connected lumbar degenerative joint and disc disease with spondylolisthesis and bilateral lumbar radiculopathy of the lower extremities.
2.  The Veteran has current bilateral trochanteric bursitis and degenerative changes of the hips caused by her service-connected lumbar degenerative joint and disc disease with spondylolisthesis and bilateral lumbar radiculopathy of the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral degenerative changes of the knees, secondary to service-connected lumbar degenerative joint and disc disease with spondylolisthesis and bilateral lumbar radiculopathy of the lower extremities, are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for bilateral trochanteric bursitis and degenerative changes of the hips, secondary to service-connected lumbar degenerative joint and disc disease with spondylolisthesis and bilateral lumbar radiculopathy of the lower extremities, are met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board is granting the claims of service connection for bilateral degenerative changes of the knees and bilateral trochanteric bursitis and degenerative changes of the hips, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, an October 2009 VA x-ray report, a January 2013 VA primary care note, and a February 2013 VA x-ray report document findings of minimal degenerative changes of the knees, bilateral trochanteric bursitis, and minimal degenerative changes of the bilateral hip joints.  Thus, current bilateral knee and hip disabilities have been demonstrated.

The Veteran contends that her current bilateral knee and hip disabilities are associated with her service-connected back disability.  In this regard, the physician who conducted an October 2009 VA joints examination diagnosed the Veteran as having bilateral knee pain and weakness "secondary to lumbar degenerative disk, spondylolisthesis, and radiculitis" and bilateral hip pain and weakness "secondary to lumbar degenerative disk with spondylolisthesis and radiculitis."  The examiner opined that it was likely ("at least as likely as not") that the Veteran's bilateral knee and hip disabilities were related to her service-connected lumbar degenerative disk disease with spondylolisthesis and radiculitis.  

Although the examiner did not provide a specific rationale for his opinions, the examiner nonetheless concluded based upon an examination of the Veteran and a review of her medical records and reported history that her current bilateral knee and hip disabilities were caused by her service-connected back and lower extremity neurological disabilities.  The October 2009 opinions are therefore entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There are no medical opinions contrary to that of the October 2009 opinions with respect to whether the Veteran's claimed bilateral knee and hip disabilities were caused by her service-connected back and lower extremity neurological disabilities.

Therefore, the evidence indicates that the Veteran's current bilateral knee and hip disabilities are the result of her service-connected lumbar degenerative joint and disc disease with spondylolisthesis and bilateral lumbar radiculopathy of the lower extremities.  There are no medical opinions contrary to this conclusion.  Hence, service connection for bilateral degenerative changes of the knees and bilateral trochanteric bursitis and degenerative changes of the hips is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.


ORDER

Entitlement to service connection for bilateral degenerative changes of the knees, secondary to service-connected lumbar degenerative joint and disc disease with spondylolisthesis and bilateral lumbar radiculopathy of the lower extremities, is granted.

Entitlement to service connection for bilateral trochanteric bursitis and degenerative changes of the hips, secondary to service-connected lumbar degenerative joint and disc disease with spondylolisthesis and bilateral lumbar radiculopathy of the lower extremities, is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


